DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew G. Melick on 3/4/21. Support for amendment below is found in paragraphs [0019] and [0034] of original specification.
The application has been amended as follows (the underlined portion is added, the 
Amendment to Claims
In Claim 1, amend line 7 and replace lines 16-21:
Claim 1. An aluminum alloy brazing sheet used for brazing… 
X being selected from the group consisting of  Li, Be, Ca, Ce, La, Y, and Zr,


an oxide film formed on a surface of the brazing material by brazing such that each of the X atoms in the oxide film has a molar ratio of 0.2 or lower with respect to Al in the oxide film, thereby leading to a volume change ratio of 0.99 or lower, wherein the volume change ratio is a volume per oxygen atom of oxide particles after brazing over volume per oxygen atom of the oxide particles before brazing.

Cancel claims 8-10 (withdrawn).

Reasons for Allowance
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the structure of an oxide film formed on a brazing material cladded on the aluminum alloy brazing sheet, wherein the X atoms (X selected from the recited group) has the claimed molar ratio and produces a volume change ratio is considered novel and non-obvious over prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735